  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 1 of 22 PAGEID #: 387



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

        v.                                  Case No. 2:17-cr-169

Gregory Schnabel

                             OPINION AND ORDER
        Defendant was charged by information with three counts of
conspiracy to submit false claims for biodiesel mixture credits,
alternative    mixture    credits     and   alternative     fuel    credits       in
violation of 18 U.S.C. §371.        Defendant and the government entered
into a plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C),
which called for a binding sentence of 63 months.                  By judgment
entered on August 27, 2018, defendant was sentenced to terms of
incarceration of 60 months on Counts 1 and 2, to run concurrently,
and to a term of incarceration of 3 months on Count 3, to run
consecutively.     The terms of incarceration were to be followed by
a three-year term of supervised release on each count, to run
concurrently. Defendant was also ordered to pay restitution in the
amount of $13,017,793 to the Internal Revenue Service (“IRS”), and
$13,226,644.06 to Murex LLC, for a total restitution obligation of
$26,244,437.06. The court permitted defendant to self surrender to
the institution after November 12, 2018.           He has been incarcerated
approximately 19 months.         His projected release date is May 4,
2023.
        On April 15, 2020, defendant filed an emergency motion for a
reduction of sentence pursuant to 18 U.S.C. §3582(c)(1)(A), as
amended by the First Step Act of 2018, relying primarily on the
risks posed by the COVID-19 pandemic. Doc. 44. The government has
filed a memorandum in opposition to the motion.                Doc. 47.       The
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 2 of 22 PAGEID #: 388



government’s motion to extend the time to file a response (Doc. 46)
is granted.       Defendant’s motions to supplement the record (Docs.
50, 51 and 52) are granted.
I. Standards for Reduction in Sentence under §3582(c)(1)(A)
A. In General
     Under §3582(c)(1)(A), the court may reduce a sentence of
imprisonment upon motion of the Director of the Bureau of Prisons
(“BOP”), or upon motion of a defendant after that defendant has
fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to file such a motion on a defendant’s
behalf, or after thirty days have passed since the warden’s receipt
of defendant’s request.1         The government does not contest that
defendant    has    exhausted    his   administrative       remedies,   and   has
addressed defendant’s motion on the merits.             Doc. 47, p. 2, n. 1.
     If     the    defendant’s    administrative       remedies     have      been
exhausted, the court can reduce a sentence under §3582(c)(1)(A) if
the court finds that “extraordinary and compelling reasons warrant
such a reduction[.]” 18 U.S.C. §3582(c)(1)(A)(i). Before granting
a reduction based on extraordinary and compelling reasons, the
court must also find “that such a reduction is consistent with
applicable        policy   statements       issued     by     the    Sentencing
Commission[.]”        18 U.S.C. §3582(c)(1)(A).             The court is also
required to consider the factors set forth in 18 U.S.C. §3553(a) to
the extent that they are applicable. §3582(c)(1)(A). If the court
decides that the motion is well taken, the court “may reduce the


     1
      This exhaustion requirement is not jurisdictional, but is a
mandatory condition which must be enforced if the government timely
objects to the failure to exhaust. United States v. Alam, 960 F.3d
831, 833-834 (6th Cir. June 2, 2020).

                                        2
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 3 of 22 PAGEID #: 389



term of imprisonment (and may impose a term of probation or
supervised release with or without conditions that does not exceed
the unserved portion of the original term of imprisonment)[.]”
§3582(c)(1)(A).           The grant of compassionate release is at the
discretion of the court.             United States v. Kincaid, 802 F. App’x
187, 188 (6th Cir. April 23, 2020).
B. Sentencing Commission Policy Statement
     The    Sentencing       Commission          has   issued     a    policy   statement
regarding        the    reduction     of     a     term     of    imprisonment      under
§3582(c)(1)(A).             See     United       States      Sentencing         Guidelines
(“U.S.S.G.”) §1B1.13. Under §1B1.13, a reduction may be ordered if
extraordinary and compelling reasons warrant a reduction, the
defendant is not a danger to the safety of any other person or to
the community, and the reduction is consistent with the policy
statement.       §1B1.13(1)(A), (2) and (3).
     Under Commentary Note 1(A) to §1B1.13, extraordinary and
compelling reasons exist where: (i) the defendant is suffering from
a terminal illness, that is, a serious and advanced illness with an
end of life trajectory; or (ii) is suffering from a serious
physical     or        medical    condition,       a      functional      or     cognitive
impairment, or deteriorating physical or mental health because of
the aging process that substantially diminishes the defendant’s
ability     to     provide       self-care       within     the       environment   of   a
correctional facility and from which he is not expected to recover.
U.S.S.G. §1B1.13 cmt. n. 1(A).
     Commentary Note 1(B) to §1B1.13 states that extraordinary and
compelling reasons exist when the defendant is at least 65 years
old, is experiencing a serious deterioration in physical or mental


                                             3
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 4 of 22 PAGEID #: 390



health because of the aging process, and has served at least 10
years or 75 percent of his sentence, whichever is less.                       U.S.S.G.
§1B1.13 cmt. n. 1(B).
        Under   Commentary     Note     1(C),          family    circumstances     can
constitute grounds for a reduction, specifically: (i) the death or
incapacitation of the caregiver of the defendant’s minor child or
minor children, and (ii) the incapacitation of the defendant’s
spouse or registered partner when the defendant would be the only
available caregiver for the spouse or registered partner. U.S.S.G.
§1B1.13 cmt. n. 1(C).
        Commentary Note 1(D) states that other reasons for a reduction
of sentence may be shown when, “[a]s determined by the Director of
the Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination
with, the reasons described in subdivisions (A) through (C).”
U.S.S.G. §1B1.13 cmt. n. 1(D).
C. Other Reasons Determined by the Director of the BOP
        As to Note 1(D), the BOP has issued Program Statement No.
5050.50, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17,
2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf, which
lists     factors    which    the     BOP       uses     in     determining    whether
extraordinary       and   compelling    reasons         exist     for   compassionate
release.    Program Statement No. 5050.50 authorizes the filing of a
request for a sentence reduction for substantially the same reasons
outlined in Application Note 1(A)-(C) of §1B1.13.                        The Program
Statement addresses requests for a reduction in sentence based on:
a terminal medical condition with a life expectancy of 18 months or


                                            4
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 5 of 22 PAGEID #: 391



less    or   an     end-of-life        trajectory,       see    Section    3(a);   or    a
debilitated medical condition due to an incurable progressive
illness or debilitating injury from which they will not recover,
see Section 3(b). Section 4 authorizes a reduction for inmates age
70 or older who have served 30 years or more, see Section 4(a),
inmates age 65 or older who suffer from certain medical conditions
and who have served at least 50 percent of their sentence, see
Section 4(b), and inmates age 65 or older who have served the
greater of 10 years of 75 percent of the term of imprisonment, see
Section 4(c).         Section 5 permits consideration of a reduction in
sentence request based upon the death or incapacitation of the
family member caregiver of an inmate’s child under the age of 18.
Section      6    authorizes     the    filing   of      a     request    based   on   the
incapacitation of an inmate’s spouse or registered partner when the
inmate would be the only available caregiver for the spouse or
registered partner.
       In entertaining a request for a reduction in sentence, the
warden must also consider a list of factors, including the nature
and    circumstances        of   the    offense,     the       inmate’s   criminal     and
personal         history,    institutional       adjustment         and    disciplinary
infractions, the length of the sentence and the amount of time
served, the current age of the inmate and the inmate’s age at time
of offense and sentencing, the inmate’s release plans, and whether
release would minimize severity of offense.                         Program Statement
5050.50, Section 7.
       Because      the     Guidelines    have     not     been    amended   since     the
enactment of the First Step Act due to the lack of a quorum on the
Sentencing Commission, some courts have concluded that district


                                            5
     Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 6 of 22 PAGEID #: 392



courts also have the authority under subsection (D) to determine if
other extraordinary and compelling reasons exist, and that the
Director’s prior interpretation of “extraordinary and compelling
reasons” is informative but not dispositive.                  See, e.g., United
States v. Cantu, 423 F.Supp.3d 345, 350-352 (S.D. Tex. 2019);
United States v. Brown, 411 F.Supp.3d 446, 449-451 (S.D. Iowa
2019).
        Other    courts    have   concluded     that    Application     Note   1(D)
continues to apply, and that the court must look to the reasons
recognized by the Director of the BOP. See, e.g., United States v.
Saldana, 807 F. App’x 816, 819-20(10th Cir. 2020)(basing decision
on    the   §1B1.13     policy    statements,     the   BOP   Program    Statement
5050.50, and the §3553(a) statutory sentencing factors); United
States v. Hall, No. 5:98-cr-7-JMH, 2019 WL 6829951, at *3-4
(E.D.Ky. Dec. 13, 2019)(for purposes of §1B1.13 Commentary Note
1(D), BOP Director has defined “other reasons” in Program Statement
5050.50); United States v. Crawford, No. 1:07CR317-1, 2019 WL
6615188, at *4-5 (M.D.N.C. Dec. 5, 2019)(applying Commentary Notes
(1)(A) and (B) and the BOP Program Statement in denying a reduction
based on defendant’s medical conditions).
        In United States v. Washington, Criminal Action No. 5:13-020-
DCR,      2019   WL    6220984,     at   *1-2    (E.D.Ky.     Nov.    21,    2019),
reconsideration denied, 2020 WL 1873550 (Apr. 14, 2020), the court
declined to follow Cantu and concluded that district courts are not
free to grant compassionate release based on any reason they find
to be “extraordinary and compelling.”                That court also noted 28
U.S.C. §994(t), which delegates to the Sentencing Commission the
duty to describe what should be considered extraordinary and


                                          6
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 7 of 22 PAGEID #: 393



compelling reasons for a sentence reduction under §3582(c)(1)(A),
“including the criteria to be applied and a list of specific
examples.”    28 U.S.C. §994(t).
II. Defendant’s Request for Compassionate Release
A. Request to the Warden
     In his March 26, 2020, letter to the warden, counsel requested
a reduction in sentence on defendant’s behalf based on the risks
posed to inmates by the COVID-19 pandemic.                 Doc. 44, Ex. C.
Defendant claimed to be in a high risk group due to his age (51),
his family’s genetic predisposition to acute familial cardiopathy,
essentially    a   hole   in   the   heart,   with   which    he   is   possibly
afflicted, and a childhood diagnosis at a young age of activity-
induced asthma (although defendant has not used an inhaler for many
years).      If released, defendant proposed to reside with his
partner, Rebecca Morgan, and their four children in the Walton, New
York area.    Counsel reported that defendant had adjusted well to
prison life, had taken several classes, and had incurred three
minor infractions for having too many books and extra bedding, and
having more bananas than permitted.           He noted that two companies
engaged in conduct similar to defendant’s offenses were prosecuted
in civil cases.2



     2
      Defendant also requested in the alternative that the warden
permit him to serve the remainder of his sentence on home
confinement pursuant to the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), §12003(b)(2), and the Attorney
General’s declaration authorizing the BOP director to grant home
confinement sooner than would otherwise be allowed under 18 U.S.C.
§3624(c). Only the BOP has the authority to place a defendant on
home confinement under the CARES Act. United States v. Daniels,
No. 4:08-CR-0464-SLB, 2020 WL 1938973 at *1-2 (N.D. Ala. Apr. 22,
2020).

                                       7
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 8 of 22 PAGEID #: 394



     In his April 28, 2020, response denying defendant’s request
for a reduction in sentence motion, the warden noted that the
review of defendant’s medical records by Health Services revealed
no diagnosis of acute familial cardiomyopathy or asthma, and that
defendant reported no existing or pre-existing medical conditions
upon intake screening at FCI Otisville.           The warden concluded that
there was no evidence that defendant has a current or previous
medical condition that would put him at risk of serious illness if
exposed to COVID-19.       Doc. 47-1.
B. Current Motion
     Defendant now pursues a motion for compassionate release in
this court.     In his motion, defendant asks this court to convert
the remainder of his term of imprisonment to a term of home
confinement.    This court cannot order that the defendant serve the
remainder of his term of incarceration at his residence, as the BOP
has the sole authority to designate the place of a prisoner’s
imprisonment.     18 U.S.C. §3621(b); United States v. Townsend, 631
F. App’x 373, 378 (6th Cir. 2015).          However, §3582(c)(1)(A) would
permit this court to reduce defendant’s term of imprisonment to one
of time served and to impose a new term of supervised release equal
to the unexpired term of incarceration, with a condition of home
confinement, to be followed by the previously imposed three-year
terms of supervised release.
III. Extraordinary and Compelling Reasons
A. Release Due to Family Circumstances
     Defendant argues that a sentence reduction is warranted due to
his family circumstances, specifically, the health of his 75-year-
old mother.     Defendant has submitted letters and medical records


                                        8
  Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 9 of 22 PAGEID #: 395



indicating that Renee Schnabel suffers from hypertension, asthma,
emphysema,    hypertension,       obesity,     and     cardiac      problems    which
resulted in the installation of a pacemaker.                  Doc. 44, Exs. D-H.
Mrs. Schnabel resides in New York City, and has expressed her
concern for defendant’s health in light of COVID-19.                        Defendant
argues that the mental distress caused by defendant’s incarceration
is significant due to her other physical ailments.                       In his reply
memorandum, defendant also submitted a letter from defendant’s
partner, Rebecca Morgan, who wrote concerning the emotional trauma
defendant’s incarceration has inflicted on his family.                       Doc. 48,
Ex. H.
     The health concerns of defendant’s mother and the effects of
defendant’s    incarceration       on    his   family       do     not    qualify   as
extraordinary and compelling reasons for a sentence reduction under
Commentary     Note    1(C),     which   refers      only     to    the     death   or
incapacitation of the caregiver of the defendant’s minor child or
minor children and the incapacitation of the defendant’s spouse or
registered partner when the defendant would be the only available
caregiver for the spouse or registered partner. Similarly, Program
Statement 5050.50, Section 5, permits consideration of a reduction
in sentence request based upon family circumstances consisting of
the death or incapacitation of the family member caregiver of an
inmate’s child under the age of 18.
     Even     assuming    that    the    court    can    consider         the   family
circumstances outlined by defendant more broadly as “other reasons”
for a reduction in sentence under Commentary Note 1(D), the court
concludes    that     these   circumstances      are    not      extraordinary      and
compelling.    As another judge of this court noted in United States


                                         9
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 10 of 22 PAGEID #: 396



v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D.Ohio July
16, 2019), many inmates have aging and sick parents.                 Defendant
would not be a caregiver for his ailing mother in New York City if
he is released on home confinement, and there is also no evidence
that he would be the only available caregiver.                      Defendant’s
mother’s concerns about defendant’s health in light of the COVID-19
epidemic, while understandable, are undoubtedly shared by the
families of most inmates, and such concerns do not constitute an
“extraordinary and compelling reason” for compassionate release.
Likewise, the incarceration of many inmates poses a hardship to
their families.       The defendant’s family circumstances are not
extraordinary.
B. COVID-19 Risk and Defendant’s Health
1. Standards
      Defendant also seeks a reduction in sentence due to the risk
posed by the COVID-19 epidemic. Defendant has cited cases in which
the courts have granted a sentence reduction due to COVID-19 and
the   defendant’s    circumstances      even   though    the   defendant     was
convicted of a serious crime and had served a small percentage of
the sentence imposed.      The court recognizes that it has discretion
to grant a motion for compassionate release. Kincaid, 802 F. App’x
at 188. However, §3582(c)(1)(A), as amended by the First Step Act,
“does not constitute a get-out-of-jail card.”                United States v.
Brady, S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May
15, 2020).    Rather, “compassionate release motions amid the COVID-
19 pandemic have required a ‘fact-intensive’ inquiry ... made in
the   ‘unique   circumstances’      and    ‘context’    of   each    individual
defendant.”     Id., citing United States v. Shakur, No. 82 CR 312


                                      10
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 11 of 22 PAGEID #: 397



(CSH), 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and United
States v. Hart, 17 Cr. 248 (VSB), 2020 WL 1989299, at *6 (S.D.N.Y.
Apr. 27, 2020)).        Factors courts have considered include the
defendants    age,   the     severity   and    documented      history   of   the
defendant’s   health    conditions      and    the   defendant’s    history    of
managing those conditions in prison, the status of COVID-19 in the
institution, the percentage of the term of incarceration that has
been served, and the sentencing factors in §3553(a).               Id.
     None of the medical information presented by defendant shows
that he meets the requirements of Commentary Note 1(A) to §1B1.13.
There is no evidence that he is suffering from a terminal illness,
that is, a serious and advanced illness with an end of life
trajectory; or that he is suffering from a serious physical or
medical   condition,     a    functional      or   cognitive   impairment,    or
deteriorating physical or mental health because of the aging
process that substantially diminishes the defendant’s ability to
provide self-care within the environment of a correctional facility
and from which he is not expected to recover.            There is no evidence
that he has been unable to successfully manage any of his health
conditions in prison.
     Assuming arguendo that this court can consider health concerns
beyond the scope of those noted on Note 1(A), defendant argues that
he has health conditions which may prove to be fatal if he
contracts COVID-19.          He specifically contends that he is at an
enhanced risk due to his asthma and a genetic predisposition for a
form of heart disease known as familial dilated cardiomyopathy.
The court notes that these conditions were not reported to the
probation officer who prepared the presentence report.


                                        11
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 12 of 22 PAGEID #: 398



2. Past Diagnosis of Asthma
      The records show a past diagnosis of asthma.                In a letter
dated April 15, 2020, Dr. Michael A. Liguori, who has treated the
defendant, stated that defendant has a history of asthma, which is
now latent, but which could flare up if he were to contract COVID-
19.   Doc. 44, Exhibit B. However, the request made to the warden
indicated that there was a childhood diagnosis at a young age of
activity-induced asthma and that defendant has not used an inhaler
for many years.       There is insufficient evidence that defendant’s
previous asthma condition would place him at greater risk if he
contracts COVID-19.
3. Genetic Predisposition to Familial Dilated Cardiomyopathy
      Dr. Liguori also stated that defendant has a strong family
history   of    and   a     genetic   predisposition   to   familial    dilated
cardiomyopathy, and opined that if defendant were to contract
COVID-19,      it   would    likely   prove   fatal.     Dr.   Liguori    notes
defendant’s former diagnosis of obesity put a strain on his heart
and other organs, and that, although defendant has lost about 100
pounds since being incarcerated, this fluctuation has taken a toll
on his body.        However, the court concludes that the fact that
defendant has lost 100 pounds would be of benefit to his overall
health.
      Defendant has submitted the death certificate of his maternal
great uncle, which shows congestive cardiomyopathy as one cause of
death (Doc. 48, Ex. B), and a letter dated February 26, 2016, from
Elsa I. Castro, M.D., concerning her treatment of a maternal
uncle’s granddaughter for a heart murmur (Doc. 48, Ex. C).                   Dr.
Castro also noted in her letter that two cousins of her patient had


                                        12
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 13 of 22 PAGEID #: 399



been diagnosed with atrial septal defects, and that her maternal
grandfather and maternal great-grandfather had a familial form of
cardiomyopathy.       Defendant has also submitted a letter from Dr.
Brian    Swirsky,     an    assistant      professor      of    medicine     at   Tulane
University.        Doc. 48, Ex. A.         Dr. Swirsky has never examined or
treated defendant.          He opined that due to defendant’s having a
strong family history of genetic familial dilated cardiomyopathy,
defendant has a marked increased risk of having this disorder, even
if it has not been diagnosed.             Dr. Swirsky indicated that patients
with    this   condition      can    be    asymptomatic         until   a   concomitant
systemic stress such as pneumonia occurs.
        Defendant also notes that the Center for Disease Control
(“CDC”) has advised that older adults and persons with underlying
medical conditions are at a higher risk from COVID-19 and need to
take extra precautions. See https;//www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions.html (last checked June 30, 2020). For
example, persons in their fifties are at higher risk for severe
illness    than     younger    people,      and       persons   with    serious     heart
conditions such as cardiomyopathies are also at higher risk.
        However,    there     is    no    evidence      that    defendant     has    been
diagnosed as currently having dilated cardiomyopathy, or that he
has ever shown symptoms of this disease.                  According to the warden,
defendant did not report this familial genetic history upon intake
screening at FCI Otisville.              Doc. 47-1.      There is no evidence that
it has been determined through other means, such as DNA testing,
that    defendant,    in    particular,          is   genetically       predisposed   to
developing     this   condition.           Defendant      has    presented    evidence
indicating that dilated cardiomyopathy has been known to occur in


                                            13
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 14 of 22 PAGEID #: 400



maternal family members.       However, whether defendant has inherited
this genetic trait is a matter of speculation.               The court notes
that although defendant’s 75-year-old mother has a medical history
of asthma with acute exacerbation, chronic obstructive pulmonary
disease, and the installation of a pacemaker, her medical records
do not include any reference to dilated cardiomyopathy.                 See Doc.
44, Exs. D and E.    This cannot be explained by the fact that she is
a women, as there is no evidence that only males in the family are
predisposed to inherit this condition.               Rather, defendant has
indicated that an uncle’s granddaughter has been diagnosed with a
heart murmur.
     It   is   unknown   whether    defendant     actually    has   a    genetic
predisposition     towards     developing      dilated     cardiomyopathy.
Defendant is now 51 years of age.          While he may have a genetic risk
of developing this disease, it is also entirely possible that he
does not.   Whether he would develop this condition if he contracts
COVID-19 is a matter of speculation.           He has submitted no medical
treatment records of his own which show that he has been diagnosed
as having dilated cardiomyopathy, or even that he has reported
symptoms indicative of dilated cardiomyopathy.             See United States
v. Dickson, No. 1:19-cr-251-17, 2020 WL 1904058, at *3 (N.D. Ohio
April 17, 2020)(denying motion for compassionate release where
defendant produces no medical records to substantiate his claim
that he was at a higher risk of contracting COVID-19).                       The
speculative possibility that he may develop dilated cardiomyopathy
in the future is insufficient to show that he would be at greater
risk if he contracts COVID-19, or to establish extraordinary and
compelling reasons for a sentence reduction.


                                      14
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 15 of 22 PAGEID #: 401



4. Amount of Time Remaining on Term of Incarceration
     He has served approximately 20 months or 30% of his sentence.
Defendant submits that if good time credit and his acceptance into
the Residential Drug and Alcohol Program are also considered, he
has served 50% of his sentence.        At this time, the BOP reports that
defendant’s    projected    release     date       is   May   4,   2023.         See
https://bop.gov/inmateloc/ (last checked June 25, 2020).                   He has a
little more than 34 months to serve, which is approximately 54% of
the sentence.
5. BOP’s Management of COVID-19
     Defendant has not been placed on home confinement by the BOP.
He argues that, despite the authorization granted by Attorney
General William Barr to implement the increased eligibility for
home confinement authorized under the CARES Act in light of COVID-
19, the BOP has been slow to place inmates on home confinement, or
to grant furlough requests, thus leading some courts to grant
compassionate leave requests.          He notes a BOP report that as of
June 22, 2020, courts have granted compassionate release in 650
cases.   However, according the the BOP website, the BOP has placed
an   additional     4,521    inmates        on     home    confinement.          See
https://bop.gov/coronavirus        (last         checked   June    26,     2020).3
Further, nothing in the CARES Act requires the BOP to release any
particular inmate or number of inmates on home confinement.
     Defendant has also presented evidence concerning the BOP’s
ability to effectively address the spread of COVID-19.                   Defendant



     3
      This court can take judicial notice of public records. New
England Health Care Employees Pension Fund v. Ernst & Young, LLP,
336 F.3d 494, 501 (6th Cir. 2003).

                                       15
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 16 of 22 PAGEID #: 402



has submitted the affidavit of Dr. Brie Williams, a professor of
medicine at the University of California, at San Francisco, and a
previous consultant to the California Department of Corrections and
Rehabilitation.     Doc. 44, Exhibit A.        Dr. Williams discusses the
risk posed by COVID-19 to inmates housed in close quarters, in
particular inmates age 50 and older.             Dr. Williams opines that
jails and prisons are ill-equipped to handle a pandemic, and that
prison staff are also vulnerable.          Defendant also cites the report
of the Marshall Project, a nonprofit news organization, questioning
whether the BOP is accurately reporting the number of COVID-19
cases.
     Defendant points to evidence indicating that since the filing
of his motion, there has been an increase in COVID-19 cases at FCI
Otisville and in BOP institutions in general.              Defendant reports
that FCI Otisville has again been placed on lockdown in light of
these additional cases. The court notes the BOP website referenced
above, which reports that at FCI Otisville, 11 inmates and 14 staff
previously tested positive for COVID-19 and recovered; that there
have been no staff or inmate deaths; and that currently 19 inmates
and 1 staff member have tested positive.            However, the court also
notes that the BOP website also states that this recent data
reflects an increase in the number of cases because the “BOP has
begun additional testing of asymptomatic inmates to assist in
slowing    transmissions    within    a    correctional     setting.”       This
indicates that the BOP is now taking additional measures to
identify inmates who may have COVID-19 without displaying any
symptoms.
         The court concludes that this evidence does not establish


                                      16
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 17 of 22 PAGEID #: 403



that the BOP is incapable of competently addressing the threat of
COVID-19 in its institutions.         The BOP has implemented a modified
operation plan. See https://bop.gov/coronavirus/covid19-status.jsp
(last checked June 25, 2020).         Under this plan, social visits at
the institutions are precluded, inmate internal movement has been
suspended, staff travel and training has been suspended, enhanced
health screening of staff has been implemented, newly arriving
inmates are processed through quarantine or jail/detention sites
and are screened for COVID, asymptomatic inmates with exposure to
risk factors are quarantined, and symptomatic inmates with exposure
risk factors are isolated and tested.             Defendant’s report that FCI
Otisville has been locked down indicates that the BOP is taking
steps to address the new
     The statistics provided by the BOP as of June 25, 2020,
indicate   that    currently     there      are    132,087   inmates    in   BOP
facilities, 13,473 inmates in community-based facilities, and
approximately 36,000 staff. See https://bop.gov/coronavirus (last
checked June 26, 2020).         To   date, 5,115 inmates and 571 staff
members have recovered from COVID-19, and there have been 89 inmate
deaths and 1 staff member death.           Currently, 1,249 inmates and 133
staff members have positive test results (as noted above, the BOP
is now testing asymptomatic inmates).               A few institutions have
reported high COVID-19 levels.           For example, at FCI Butler, 104
inmates have recovered from COVID-19, and 587 inmates currently
have tested positive.      At FCI Elkton, 572 inmates have recovered,
and 125 have currently tested positive.              However, the court also
notes that some institutions which had a high number of COVID-19
cases in the past are now reporting substantially lower numbers:


                                      17
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 18 of 22 PAGEID #: 404



FCA Fort Worth reports 575 inmates who have recovered and 31 who
currently have tested positive; FCI Forest City reports 660 inmates
who have recovered and 30 current inmates with positive tests. The
great majority of the institutions included in the BOP statistics
have had under ten, or very few COVID-19 cases, and in many
instances are reporting zero current cases.
     The court also notes that the threat of COVID-19 is not
limited to the prison population, but rather has impacted the
general population. Although defendant has indicated that he would
essentially be self-quarantined at his residence while on home
confinement, his partner and children would not be restricted to
their residence and could potentially introduce COVID-19 to their
home.    Delaware County, New York, where defendant’s Walton, New
York, residence is located, has not escaped the COVID-19 epidemic.
On June 25, 2020, the Delaware County Public Health Department
reported 82 positive tests, with 26 tests pending, and 6 deaths.
See https://delawarecountypublichealth.com/June-25th-2020-delaware-
county-covid-19-update (last checked June 26, 2020).4                   Despite
geographical and social distancing, there have been more positive
test results in Delaware County than the total 45 cases reported to
date at FCI Otisville.
C. Conclusion
     The   court    concludes    that        defendant   has   not   shown   that
extraordinary and compelling reasons for a sentence reduction exist


     4
      This court can take judicial notice of the records of state
agencies.   See Disabled Rights Action Committee v. Las Vegas
Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
1988)(state health department records were properly judicially
noticed)).

                                        18
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 19 of 22 PAGEID #: 405



in his case.       However, even if it is assumed that the above
circumstances are extraordinary and compelling, the court must also
consider them in light of the statutory sentencing factors.
IV. §3553(a) Factors
     The   statutory     sentencing     factors    set   forth    in   §3553(a)
include:
     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;
     (2) the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just
          punishment for the offense;
          (B) to afford adequate deterrence to criminal
          conduct;
          (C) to protect the public from further crimes of
          the defendant; and
          (D)   to   provide  the   defendant   with   needed
          educational or vocational training, medical care,
          or other correctional treatment in the most
          effective manner;
     (3) the kinds of sentences available;
     (4) the kinds of sentence and the sentencing range
     established for—
          (A) the applicable category of offense committed by
          the applicable category of defendant as set forth
          in the guidelines—
               (i) issued by the Sentencing Commission
               pursuant to section 994(a)(1) of title 28,
               United States Code,....

                                    * * *

     (5) any pertinent policy statement—
          (A) issued by the Sentencing Commission pursuant to
          section 994(a)(2) of title 28, United States
          Code....

                                    * * *

     (6) the need to avoid unwarranted sentence disparities
     among defendants with similar records who have been found
     guilty of similar conduct; and
     (7) the need to provide restitution to any victims of the
     offense.

                                      19
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 20 of 22 PAGEID #: 406



18 U.S.C. §3553(a).

     The court has considered the history and characteristics of
the defendant. The court notes that detailed information about the
defendant is contained in his sentencing memorandum, which the
court has considered.          See   Doc. 22.       Additional information
concerning defendant and his family is included in the presentence
report.   Defendant asserted that he became involved in the charged
offenses due to his desire to protect the environment and to
promote “green” lifestyles. He had no criminal record prior to the
instant offenses.      He has a Bachelor of Arts degree.            He is in a
long-term relationship.        He has been a good father to his four
children and has a supportive family.                His incarceration has
resulted in a hardship to his family.
     As to the nature of the offense, this case involved three
conspiracies.     The conspirators engaged in a scheme to generate
false renewable identification numbers (RINS”).                  These serial
numbers are assigned to batches of biofuel.           They may be purchased
by petroleum producers and used as tax credits to satisfy their
renewable fuel quotas.       Count 1 involved a conspiracy from July,
2011, to March, 2012, between defendant and Dean Daniels of
Chieftain Biofuels and William Bradley of New Energy Fuels, LLC.
Defendant participated in this conspiracy to make false claims to
the IRS for tax credits using invalid RINs.               Count 2 alleged a
conspiracy from September, 2011, to May, 2012, with Malek Jalal of
Unity Fuels to assert false claims for biodiesel mixture credits,
alternative mixture credits and alternative fuel credits.               Count 3
charged that defendant participated in a conspiracy from March,
2012, to March, 2015, with Fred Witmer and Gary Jury of Triton


                                      20
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 21 of 22 PAGEID #: 407



Energy to make false claims for alternative fuel credits.
     Defendant characterizes his conduct as being the result of his
naive lack of education, training or experience in the complicated
regulatory scheme governing biofuels. See Doc. 44, p. 3. However,
the probation officer properly applied an enhancement for the use
of sophisticated means in this case, an enhancement to which the
defendant did not object.        This case involved continuing illegal
activity spanning over a period of almost four years which impacted
more than ten victims.       The conspiracies were carried out through
complex and intricate offense conduct.                  The presentence report
states that a variety of sophisticated means were used to commit
the offenses, such as including false information in contracts to
fool an unsuspecting customer, buying and selling the same oil from
and to Unity Fuels, and relocating a fuel production operation from
New Energy Fuels in Texas to Chieftain Biofuels in Ohio to avoid
detection of the fraud by RIN purchasers.
     In    accepting   the    binding        sentence    agreement,    the    court
considered the guideline range, which was 87-108 months.                       The
agreed sentence of 63 months was substantially below that range.
The court concluded that the agreed sentence took the defendant’s
background and characteristics into account, avoided sentencing
disparities between co-conspirators, and was sufficient, and no
more severe than necessary, to reflect the seriousness of the
offense,    to   promote     respect    for     the     law,   to   provide   just
punishment, to afford adequate deterrence, and to protect the
public from further crimes of the defendant without being more
severe than necessary.        Defendant has served less than half his
term of incarceration, which was substantially lower than the


                                        21
 Case: 2:17-cr-00169-JLG Doc #: 53 Filed: 07/01/20 Page: 22 of 22 PAGEID #: 408



bottom of the guideline range. The reduction in sentence sought by
defendant would not be sufficient to serve the aforementioned goals
of sentencing.
V. Conclusion
      The court has concluded that the evidence in the record does
not   establish    the   existence    of   “extraordinary       and   compelling
reasons” which warrant a sentence reduction in this case. However,
the court has also, in the alternative, considered the totality of
the circumstances and weighed them in light of the statutory
sentencing factors.      Defendant’s proffered reasons for a reduction
in sentence are outweighed by the need for him to serve a term of
incarceration which is sufficient to reflect the seriousness of the
offense,   to     promote   respect    for   the    law,   to    provide    just
punishment, to afford adequate deterrence, and to protect the
public from further crimes of the defendant.                 The defendant’s
emergency motion for a reduction in sentence (Doc. 44) is denied.


Date: July 1, 2020                      s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                      22
